Case 2:20-cv-00007-JPJ-PMS Document 90 Filed 11/19/20 Page 1 of 6 Pageid#: 2392




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Big Stone Gap Division


                                               )
 WILLIAM THORPE, et al.,                       )
                                               )
        Plaintiffs,                            )
                                               )
 v.                                            )      Case No. 2:20-cv-00007-JPJ-PMS
                                               )
 VIRGINIA DEPARTMENT OF                        )
 CORRECTIONS, et al.,                          )
                                               )
        Defendants.                            )
                                               )


      DEFENDANTS’ SURREPLY BRIEF IN FURTHER RESPONSE TO PLAINTIFFS’
       OBJECTION TO MAGISTRATE JUDGE’S REPORT & RECOMMENDATION

        Plaintiffs’ Reply Brief in Support of Objection to the Magistrate Judge’s Report &

 Recommendation (“Pls.’ Reply,” Dkt. 85) argues that the Magistrate Judge erred in recommending

 that the Court dismiss their breach-of-contract claim. For the reasons stated here and in

 Defendants’ earlier opposition (“Defs.’ Opp’n,” Dkt. 74), the Magistrate Judge correctly

 determined that Plaintiffs’ breach-of-contract claim accrued in 2012 and therefore is time-barred.

 The arguments raised by Plaintiffs in reply cannot rescue their claim, which the Court should

 dismiss.

        To begin, the three points of law that Plaintiffs accuse Defendants of ignoring, see Pls.’

 Reply at 2, either support or fail to undermine Defendants’ position. First, it is elementary that a

 breach-of-contract claim cannot predate the creation of a contractual obligation. But that is

 irrelevant—here, any contractual obligation arose with the 1985 Settlement Agreement, and no

 one is contending that a breach occurred before 1985. Second, while it is true that Defendants had
Case 2:20-cv-00007-JPJ-PMS Document 90 Filed 11/19/20 Page 2 of 6 Pageid#: 2393




 no contractual obligation in 2012 to the offenders in the putative class who only were placed in

 the Step-Down Program or IM Pathway in 2015 or later, the larger point (as Defendants have

 consistently maintained) is that their placement never created a contractual obligation, whenever

 it occurred. Third, the statute-of-limitations issue is not, as Plaintiffs say, “an issue for class

 certification,” id., because it is plain from the Complaint that Plaintiffs’ breach-of-contract claim

 accrued in 2012 and is time-barred.

        Plaintiffs next argue that the statute of limitations has not elapsed because VDOC acquired

 a contractual obligation based on the 1985 Settlement Agreement when each class member—

 whether or not a party to the agreement—was placed in the Step-Down Program or IM Pathway.

 That argument fails for at least four independently sufficient reasons. First, as to offenders who

 were not a party to the agreement, they have no contractual right on which to base a breach-of-

 contract claim. Second, the agreement prohibited adoption of a particular type of program rather

 than directed decisions about the placement of individual offenders in any particular program.

 Third, even if the placement of offenders could constitute a breach of the agreement, that is not

 what Plaintiffs have alleged. As Defendants have demonstrated, the Complaint alleges only that

 adoption of the Step-Down Program breached the agreement. See Defs.’ Opp’n at 3. Plaintiffs

 attempt to remedy this pleading deficiency by pointing to allegations relating to other claims, Pl’s

 Reply at 2 (citing Compl. ¶ 179), but the fact remains that their breach-of-contract claim concerns

 only the adoption of the Step-Down Program. Fourth, if accepted, Plaintiffs’ argument would

 render the statute of limitations meaningless, because it would allow any future offender to raise

 a breach-of-contract claim by arguing that he obtained a contractual right under the settlement

 agreement when he entered the Step-Down Program.




                                                  2
Case 2:20-cv-00007-JPJ-PMS Document 90 Filed 11/19/20 Page 3 of 6 Pageid#: 2394




        Plaintiffs deny that the collective nature of their suit shows they are challenging only the

 adoption of the Step-Down Program, as Defendants have argued. They respond by arguing that

 most courts will not deny class certification where the statute-of-limitations defense depends on

 the facts of each plaintiff’s case. Pls.’ Reply at 4 (citing 4 Newberg on Class Actions §§ 4.56–57

 (5th ed. 2012)). But Plaintiffs ignore that the Fourth Circuit disagrees with that approach, and has

 expressly held that the need for individualized determinations on the statute of limitations will

 prevent class certification. See Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 438 (4th Cir.

 2003) (explaining that “regardless of other courts’ interpretations of Rule 23, we have flatly held

 that ‘when the defendants’ affirmative defenses . . . may depend on facts peculiar to each plaintiff's

 case, class certification is erroneous.’ (quoting Broussard v. Meineke Disc. Muffler Shops, Inc.,

 155 F.3d 331, 342 (4th Cir. 1998)). The collective nature of Plaintiffs’ suit thus confirms what is

 evident from their allegations: the only breach Plaintiffs allege is adoption of the Step-Down

 Program. Defs.’ Opp’n at 3.1

        It follows that Plaintiffs also are wrong that the statute-of-limitations issue should be

 decided at class certification. Because Plaintiffs’ breach-of-contract claim challenges only the

 2012 adoption of the Step-Down Program, this Court need not determine facts particular to any

 individual plaintiff’s claims to apply the statute of limitation. That is because, even if the Court

 were to determine that certain Plaintiffs were parties to the 1985 Settlement Agreement, their claim

 challenging the adoption of the Step-Down Program as a breach of contract expired in 2017. For

 that reason, the application of the statute of limitation does not depend on facts particular to any


 1
   For the first time, Plaintiffs raise in their reply a request for certification of a “Settlement
 Agreement subclass.” Pls.’ Reply at 4. The omission of such a subclass from the Complaint (which
 nonetheless proposes a different subclass, consisting of offenders with mental illness, Compl. ¶
 214) only further highlights that Plaintiffs’ breach-of-contract claim is based solely on adoption of
 the Step-Down Program.

                                                   3
Case 2:20-cv-00007-JPJ-PMS Document 90 Filed 11/19/20 Page 4 of 6 Pageid#: 2395




 Plaintiff, and Plaintiffs’ breach-of-contract claim may be dismissed as time-barred at the motion-

 to-dismiss stage.2

         Finally, Plaintiffs assert that Defendants re-breached the 1985 Settlement Agreement when

 VDOC amended the policies governing the Step-Down Program in 2015 and 2017. Although the

 Complaint references these policy changes, it does not allege that they effectively re-issued the

 Program or that they breached the agreement. That pleading failure is reason enough to reject

 Plaintiffs’ argument. In any event, their claims that the 2015 and 2017 policy changes breached

 the agreement, see Pls.’ Reply at 6–8, fails on the substance. Plaintiffs say that VDOC amended

 its policy in 2017 “to emphasize that the ERT reviews the status of each IM inmate” and “decides

 whether to assign particular IM prisoners to the SM Pathway and allow them the opportunity to

 rejoin the general population.” Id. at 6 (quoting Compl. Ex. 8 at 29–30). Similarly, they argue that,

 as a result of a 2015 amendment, the Building Management Committee has placed particular

 offenders in the IM Pathway. Id. at 7. But the focus of those arguments is on individual offender

 placement decisions—not the adoption of the Step-Down Program. Those amendments to policy

 amended an existing program – the Step-Down Program; they did not create new programs. As

 previously shown, the 1985 Settlement Agreement concerns adoption of a program, which is why

 that is the only breach Plaintiffs allege.

         For these reasons, and those previously stated, the Court should dismiss Plaintiffs’ breach-

 of-contract claim.




 2
   In the event that this Court concludes Defendants’ statute-of-limitations defense does depend on
 facts particular to each plaintiff’s case, it should, consistent with Fourth Circuit precedent, deny
 class certification. See Gunnells, 348 F.3d at 438; Broussard, 155 F.3d at 342.
                                                  4
Case 2:20-cv-00007-JPJ-PMS Document 90 Filed 11/19/20 Page 5 of 6 Pageid#: 2396




 November 19, 2020                                Respectfully submitted,

                                                   /s/ Maya M. Eckstein
  Mark R. Herring                                 Maya M. Eckstein (VSB #41413)
  Attorney General of Virginia                    Trevor S. Cox (VSB #78396)
                                                  HUNTON ANDREWS KURTH LLP
  Margaret Hoehl O’Shea (VSB #66611)              951 E. Byrd St.
  Assistant Attorney General,                     Richmond, VA 23219
  Criminal Justice & Public Safety Division       Ph: (804) 788-8200
                                                  Fax: (804) 788-8218
  OFFICE OF THE ATTORNEY GENERAL                  meckstein@HuntonAK.com
  202 North Ninth Street                          tcox@HuntonAK.com
  Richmond, VA 23219
  Ph: (804) 786-2206 – Telephone
  Fax: (804) 786-4239 – Facsimile
  moshea@oag.state.va.us                          Counsel for Defendants




                                              5
Case 2:20-cv-00007-JPJ-PMS Document 90 Filed 11/19/20 Page 6 of 6 Pageid#: 2397




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of November, 2020, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will send a notification of such filing

 to all CM/ECF participants.



                                                      By:     /s/ Maya M. Eckstein
                                                              Maya M. Eckstein (VSB # 41413)
                                                              Hunton Andrews Kurth LLP
                                                              Riverfront Plaza, East Tower
                                                              951 East Byrd Street
                                                              Richmond, Virginia 23219-4074
                                                              Telephone: (804) 788-8200
                                                              Facsimile: (804) 788-8218
                                                              meckstein@HuntonAK.com

                                                              Counsel for Defendants




                                                 6
